Citation Nr: 0107182	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-02 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs (VA) purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from March 1970 to September 
1975.  

This mater comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the VA Regional Office (RO) in 
Chicago, Illinois.  In June 2000, the veteran testified from 
the Chicago RO at a videoconference hearing before the 
undersigned Member of the Board in Washington, D.C.  

At the June 2000 hearing the veteran testified that he is 
able to handle his financial affairs and that he keeps daily 
records documenting all receipts and expenditures and that he 
pays his bills promptly.  He also testified that he keeps a 
chart of his medications, which insures that he does not 
forget to take them at prescribed times.  The veteran 
testified that he did not feel that the physician at his 
September 1999 VA examination accurately reported what he had 
told him about how he had changed the way he handles his 
money.  

The veteran and his representative have requested that the 
case be remanded for a new examination.  The Board notes that 
the veteran has not recently been afforded a field 
investigation to assess his social, economic and industrial 
adjustment.  In this regard, 38 C.F.R. § 3.353(b) provides 
that where a veteran is rated incompetent, the Veterans 
Services Officer will develop information as to the veteran's 
social, economic and industrial adjustment and will refer to 
the rating agency any resulting evidence indicating that the 
veteran may be capable of administering the funds payable 
without limitation.  

Upon review of the record the Board notes that with a VA Form 
9 received in February 1996, the veteran perfected an appeal 
as to the issue of entitlement to service connection for 
impotency due to radiation exposure in service.  He contends 
that radiation exposure caused his pituitary adenoma, which 
in turn led to impotency.  On his VA Form 9, the veteran 
requested a hearing at the RO before a member of the Board.  
There is no indication in the record that the veteran has 
withdrawn his request for that hearing, nor has the RO 
certified the issue to the Board.  The status of the appeal 
should be clarified by the RO.  

In addition to the foregoing, the Board observes that there 
has been a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  Among other things, this 
law redefines the obligations of VA with respect to the duty 
to assist.  This change in the law is applicable to the 
veteran's claims.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, the case is remanded to the RO for the following 
actions:  

1.  If a VA guardianship file, or its 
equivalent, exists, the RO should 
associate it with the claims files until 
the appeal is resolved.  

2.  The RO should contact the veteran and 
clarify whether he wishes to continue his 
appeal concerning his claim of 
entitlement to service connection for 
impotency due to exposure to ionizing 
radiation and, if so, whether he still 
wants a hearing at the RO before a member 
of the Board.  If the veteran desires to 
withdraw his appeal, the RO should 
explain that the withdrawal must be in 
writing.  

3.  The RO should request that the 
veteran provide the names, addresses and 
approximate dates of treatment or 
evaluation for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his competency claim 
and to his impotency service connection 
claim if it remains at issue.  After 
obtaining any necessary releases, the RO 
should attempt to obtain and associate 
with the claims file copies of any 
medical records identified by the 
veteran, which have not been secured 
previously.  

4.  If the RO is unsuccessful in its 
efforts to obtain any medical records 
identified by the veteran, the RO should 
inform the veteran and his representative 
of this and request them to submit copies 
of the outstanding records.  

5.  The RO should request the Veterans 
Services Officer of jurisdiction to 
develop information concerning the 
veteran's social, economic and industrial 
adjustment.  In particular, a filed 
investigation should be conducted for the 
purpose of determining whether the 
veteran is competent to handle his funds.  
The investigator should elicit 
appropriate information in order to 
ascertain the impact of the veteran's 
psychiatric disability on his social, 
economic and industrial adjustment.  The 
investigator should set forth all 
findings and conclusions in detail, and 
the rationale for all opinions expressed 
should be provided.  

6.  Then, the RO should arrange for a VA 
psychiatric examination of the veteran by 
an examiner who has not previously 
examined the veteran, to determine 
whether the veteran is competent for VA 
purposes.  Any studies, tests and 
evaluations deemed necessary should be 
performed, and all findings should be 
reported in detail.  The examiner should 
provide an opinion concerning whether the 
veteran, because of injury or disease, 
lacks the mental capacity to contract or 
to manage his own affairs, including 
disbursement of funds without limitation.  
The rationale for all opinions expressed 
should be provided.  The claims folders, 
including a copy of this REMAND, and the 
guardianship file, if any, must be made 
available to and reviewed by the 
examiner. 

7.  If the claim of entitlement to 
service connection for impotency due to 
exposure to radiation remains in 
appellate status, the RO should proceed 
with any indicated development.  

8.  Thereafter, the RO should review the 
claims file and ensure that all requested 
actions have been conducted and completed 
in full.  If any development is 
incomplete, the RO should take 
appropriate corrective action.  The RO 
should ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

9.  Then, the RO should readjudicate the 
issue of whether the veteran is competent 
for VA purposes, and, if it remains in 
appellate status, the RO should 
readjudicate entitlement to service 
connection for impotency due to exposure 
to radiation.  If the benefit(s) sought 
on appeal is (are) not granted to the 
veteran's satisfaction, the veteran and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded an appropriate opportunity to 
respond.  

10.  If the claim of entitlement to 
service connection for impotency due to 
radiation exposure remains denied and the 
veteran has not withdrawn his request for 
a hearing at the RO before a member of 
the Board, the RO should schedule a 
Travel Board hearing on that issue.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this REMAND, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is otherwise notified by the 
RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 








Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




